                          Case 16-10527-MFW               Doc 4591       Filed 09/16/19        Page 1 of 5



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

        In re:                                                    Chapter 11

        TSAWD HOLDINGS, INC., et al.,1                            Case No. 16-10527 (MFW)

                                    Debtors.                      (Jointly Administered)

                                                                  Hearing Date: November 26, 2019 at 10:30 a.m. (ET)
                                                                  Objection Deadline: October 1, 2019 at 4:00 p.m. (ET)

                                  THIRTEENTH INTERIM QUARTERLY FEE
                              REQUESTS OF CERTAIN DEBTORS’ PROFESSIONALS

         TO:        (I) THE DEBTORS; (II) THE OFFICE OF THE UNITED STATES TRUSTEE;
                    (III) COUNSEL FOR THE DIP LENDERS; (IV) COUNSEL FOR WELLS FARGO
                    BANK, NATIONAL ASSOCIATION; (V) COUNSEL FOR THE OFFICIAL
                    COMMITTEE OF UNSECURED CREDITORS; AND (VI) ALL PARTIES THAT
                    HAVE FILED A NOTICE OF APPEARANCE IN THESE CHAPTER 11 CASES
                    PURSUANT TO BANKRUPTCY RULE 2002.

                             PLEASE TAKE NOTICE that, pursuant to that certain Order Establishing

         Procedures for Interim Compensation and Reimbursement of Expenses for Professionals

         [Docket No. 806] (the “Interim Compensation Order”), certain professionals retained by the

         above-captioned debtors and debtors in possession (collectively, the “Debtors”) hereby apply for

         interim quarterly allowance of compensation and reimbursement of expenses (the “Fee

         Request”) for all interim applications filed during the previous quarterly period covering the

         period from May 1, 2019, through and including July 31, 2019. Summaries of the fees and

         expenses that are the subject of this Fee Request are summarized in the attachments hereto.



         1
                The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
                Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
                Gift Card, Inc. (1918); and TSA Ponce, Inc. (4817). The headquarters for the above-captioned Debtors is
                located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
                The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp.
                (8209); The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); and TSA
                Ponce, Inc. (4817).


01:25158317.1
                      Case 16-10527-MFW         Doc 4591      Filed 09/16/19     Page 2 of 5



                        PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim Compensation

         Order, the Debtors were authorized to pay on an interim basis 80% of the amount of

         compensation requested and 100% of the amount requested for reimbursement of expenses

         without further order of the Court upon the expiration of a 15-day objection period.

                        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Fee Request

         are to be filed and served on the affected professional and the parties set forth in the Interim

         Compensation Order on or before October 1, 2019 at 4:00 p.m. (ET).

                        PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the

         Fee Request will be held before the Honorable Mary F. Walrath in the United States Bankruptcy

         Court for the District of Delaware, 824 N. Market Street, 5th Floor, Courtroom 4, Wilmington,

         Delaware 19801, on November 26, 2019 at 10:30 a.m. (ET).



                                             [Signature Page Follows]




01:25158317.1
                     Case 16-10527-MFW   Doc 4591    Filed 09/16/19     Page 3 of 5



         Dated:   September 16, 2019
                  Wilmington, Delaware      /s/ Andrew L. Magaziner
                                           Michael R. Nestor (No. 3526)
                                           Kenneth J. Enos (No. 4544)
                                           Andrew L. Magaziner (No. 5426)
                                           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           mnestor@ycst.com
                                           kenos@ycst.com
                                           amagaziner@ycst.com

                                           -and-

                                           Robert A. Klyman (CA No. 142723)
                                           Matthew J. Williams (NY No. 3019106)
                                           Sabina Jacobs (CA No. 274829)
                                           GIBSON, DUNN & CRUTCHER LLP
                                           333 South Grand Avenue
                                           Los Angeles, CA 90071-1512
                                           Telephone: (213) 229-7000
                                           Facsimile: (213) 229-7520
                                           rklyman@gibsondunn.com
                                           mjwilliams@gibsondunn.com
                                           sjacobs@gibsondunn.com

                                           Counsel to the Debtors and
                                           Debtors in Possession




01:25158317.1
                          Case 16-10527-MFW               Doc 4591       Filed 09/16/19          Page 4 of 5


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

        In re:                                                    Chapter 11

        TSAWD HOLDINGS, INC., et al.,1                            Case No. 16-10527 (MFW)

                                    Debtors.                      (Jointly Administered)

                                                                  Hearing Date: November 26, 2019 at 10:30 a.m. (ET)
                                                                  Objection Deadline: October 1, 2019 at 4:00 p.m. (ET)

                               THIRTEENTH INTERIM QUARTERLY FEE REQUEST

          Name of Applicant:                                      Young Conaway Stargatt & Taylor, LLP

          Authorized to Provide Professional
          Services to:                                            Debtors and Debtors in Possession

          Date of Retention:                                      March 24, 2016
                                                                  (Nunc Pro Tunc to March 2, 2016)
          Period for which compensation and
          reimbursement is sought:                                May 1, 2019 through July 31, 2019

                                                                                                    Amount of
                                                                   CNO             Amount of                         Amount of
   Monthly Fee Period,                             Total                                             Expenses
                                Total Fees                       Docket No.       Fees Paid or                        Holdback
      Docket No.                                 Expenses                                           Paid or To
                                Requested                         & Date          To Be Paid                         Fees Sought
     & Date Filed                                Requested                                           Be Paid
                                                                   Filed             (80%)                             (20%)
                                                                                                      (100%)
     5/1/19 – 5/31/19                                             D.I. 4543;
                                 $3,216.00        $195.42                          $2,572.80         $195.42           $643.20
   [D.I. 4529; 6/21/19]                                            7/9/19
     6/1/19 – 7/31/19                                             D.I. 4590;
                                $35,947.50        $350.95                         $28,758.00         $350.95          $7,189.50
   [D.I. 4582; 8/28/19]                                            9/16/19

             TOTAL              $39,163.50        $546.37                         $31,330.80         $546.37          $7,832.70




         1
                The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
                Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
                Gift Card, Inc. (1918); and TSA Ponce, Inc. (4817). The headquarters for the above-captioned Debtors is
                located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
                The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp.
                (8209); The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); and TSA
                Ponce, Inc. (4817).
01:25158317.1
                          Case 16-10527-MFW               Doc 4591       Filed 09/16/19        Page 5 of 5


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

        In re:                                                    Chapter 11

        TSAWD HOLDINGS, INC., et al.,1                            Case No. 16-10527 (MFW)

                                    Debtors.                      (Jointly Administered)

                                                                  Hearing Date: November 26, 2019 at 10:30 a.m. (ET)
                                                                  Objection Deadline: October 1, 2019 at 4:00 p.m. (ET)

                               THIRTEENTH INTERIM QUARTERLY FEE REQUEST

          Name of Applicant:                                      Gibson, Dunn & Crutcher LLP

          Authorized to Provide Professional
          Services to:                                            Debtors and Debtors in Possession

          Date of Retention:                                      March 24, 2016
                                                                  (Nunc Pro Tunc to March 2, 2016)
          Period for which compensation and
          reimbursement is sought:                                May 1, 2019 through July 31, 2019

                                                                                                      Amount of
                                                                     CNO            Amount of                         Amount of
   Monthly Fee Period,                               Total                                             Expenses
                                 Total Fees                        Docket No.      Fees Paid or                        Holdback
      Docket No.                                   Expenses                                           Paid or To
                                 Requested                          & Date         To Be Paid                         Fees Sought
     & Date Filed                                  Requested                                           Be Paid
                                                                     Filed            (80%)                             (20%)
                                                                                                        (100%)
     5/1/19 – 5/31/19                                               D.I. 4551;
                                  $2,773.50        $2,047.90                         $2,218.80        $2,047.90         $554.70
   [D.I. 4544; 7/15/19]                                              8/1/19
     6/1/19 – 6/30/19                                               D.I. 4580;
                                 $13,723.50        $2,048.60                        $10,978.80        $2,048.60        $2,744.70
    [D.I. 4555; 8/5/19]                                              8/21/19
     7/1/19 – 7/31/19
                                 $10,262.00        $2,045.40          TBD            $8,209.60        $2,045.40        $2,052.40
    [D.I. 4584; 9/3/19]

             TOTAL               $26,759.00        $6,141.90                        $21,407.20        $6,141.90        $5,351.80




         1
                The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSAWD
                Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSAWD, Inc. (2802); TSA Stores, Inc. (1120); TSA
                Gift Card, Inc. (1918); and TSA Ponce, Inc. (4817). The headquarters for the above-captioned Debtors is
                located at 2305 East Arapahoe Road, Suite 234, Centennial, Colorado 80122.
                The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp.
                (8209); The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); and TSA
                Ponce, Inc. (4817).
01:25158317.1
